Case 0:20-cv-61117-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    FT LAUDERDALE DIVISION

 JAMES AND NATASSHA BLAKESLEE,
                                                             CASE NO.
            Plaintiffs,
                                                             [formerly Circuit Court for
 v.                                                          Broward County, Florida,
                                                             Case No.: CACE-20-007061]

 FREEDOM MORTGAGE CORPORATION,

       Defendant.
 ____________________________________/

                                             NOTICE OF REMOVAL

            Defendant, FREEDOM MORTGAGE CORPORATION (“Freedom”), hereby removes to

 this Court the Complaint filed by Plaintiffs, JAMES BLAKESLEE AND NATASSHA

 BLAKESLEE (“Plaintiffs”), in the matter entitled James and Natassha Blakeslee v. Freedom

 Mortgage Corporation, Case No. CACE-20-007061 in the Circuit Court, Seventeenth Judicial

 Circuit, in and for Broward County, Florida (the “State Court Action”), pursuant to 28 U.S.C. §§

 1331, 1367, 1441, and 1446, and as grounds for its removal states as follows:

                                              I. STATEMENT OF CASE 1

            1.       On or about April 27, 2020, Plaintiffs filed a Complaint in the Circuit Court,

 Seventeenth Judicial Circuit, in and for Broward County, Florida, styled JAMES AND

 NATASSHA BLAKESLEE V. FREEDOM MORTGAGE CORPORATION, Case No.: CACE-20-

 007061 (the “State Court Action” and the “Complaint”). A copy of the Complaint is attached

 hereto as Exhibit “B.”

            2.       On April 30, 2020, a summons was issued for Freedom. A copy of the summons

 is attached hereto as composite Exhibit “C”.

 1
     A copy of the docket from the State Court Action is attached hereto as Exhibit “A.”
 2753576.1
Case 0:20-cv-61117-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 2 of 6




         3.     On May 6, 2020, Freedom was served with the summons. As such, this Notice of

 Removal is timely under 28 U.S.C. § 1446(b)(1).

         4.     On May 26, 2020, the undersigned file a Notice of Appearance in the State Court

 Action on behalf of Freedom. A copy of the Notice of Appearance is attached hereto as Exhibit

 “D”.

         5.     On May 26, 2020, Freedom filed a Motion for Extension of Time to respond to

 the Complaint. A copy of the Motion for Extension of Time is attached hereto as Exhibit “E”.

         6.     On May 29, 2020, an Order was entered granting the Motion for Extension of

 Time to Respond to Plaintiffs’ Complaint, setting the response deadline as June 25, 2020. A copy

 of the Order is attached hereto as Exhibit “F”.

         7.     Freedom has not taken any other action in the State Court Action.

         8.     The Complaint purports to assert a cause of action for violation of the federal Real

 Estate Settlement Procedures Act (RESPA), 12 U.S.C. § 2601, et. seq. with respect to the

 handling of an escrow account and various related allegations. The Complaint also alleges claims

 for (1) breach of contract; (2) breach of fiduciary duty; (3) negligence; and (4) Fla. Stat. §

 501.137, each of which concerns the same set of facts on which the RESPA claim depends. Each

 claim is inextricably intertwined insofar as they each deal with the same subject matter and

 alleged misconduct.

                                   II. TIMELINESS OF REMOVAL

         9.     Plaintiffs served Freedom with copies of the Summons and Complaint on May 6,

 2020. Therefore, this Notice of Removal was filed within 30 days of service.




 2753576.1
Case 0:20-cv-61117-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 3 of 6




                 III. FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331

         10.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, which

 provides: “[t]he district courts shall have original jurisdiction of all civil actions arising under

 the Constitution, laws, or treaties of the United States.”

         11.    Plaintiffs’ claim in the State Court Action arises pursuant to federal law,

 specifically RESPA (12 U.S.C. § 2601, et. seq.). See Ex. B. Thus, this action states a basis for

 original subject matter jurisdiction under 28 U.S.C. § 1331 and 12 U.S.C. § 2601, and therefore

 this removal is made pursuant to 28 U.S.C. § 1441(a).

                                 IV. SUPPLEMENTAL JURISDICTION

         12.    Each additional count of the Complaint adopts and incorporates the same set of

 factual allegations as those incorporated in the RESPA Count, which are then applied to each

 type of claim included in the Complaint. Each of these additional Counts is substantially similar

 and intertwined with the RESPA Count so as to form part of the same case or controversy.

 Therefore, this Court has supplemental jurisdiction over the remaining Counts in accordance

 with 28 U.S.C. §§ 1367(a) and/or 1441(c).

         V. ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

         13.    Pursuant to 28 U.S.C. § 1446(a) copies of all of the process, pleadings, and

 documents from the State Court Action available to the Defendant have been attached to this

 Notice of Removal.

         14.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)

 because the U.S. District Court for the Southern District of Florida, Ft Lauderdale Division, is

 the federal judicial district embracing the Circuit Court for Broward County, Florida.




 2753576.1
Case 0:20-cv-61117-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 4 of 6




         15.     Pursuant to 28 U.S.C. §1446(d), Defendant will promptly file a copy of this

 Notice of Removal in the State Court Action, and give written notice of the removal of this

 action to Plaintiffs.

                     VI. CONSENT TO REMOVAL BY OTHER NAMED DEFENDANTS

         16.     28 U.S.C. §1446(b)(2)(A) requires all other defendants that have been properly

 named and served to consent to the removal. At the time of this filing, Freedom is the only

 defendant in the action. Therefore, this removal is compliant with 28 U.S.C. § 1446(b)(2)(A).

                                         VII. CONCLUSION

         By this Notice of Removal, Freedom does not waive any objections it may have as to

 service, jurisdiction or venue, or any other defenses or objections it may have to this action.

 Freedom intends no admission of fact, law or liability by this Notice, and expressly reserves all

 defenses, motions, and/or pleas.

         If any question should arise as to the propriety of the removal of this action, Freedom

 requests the opportunity to submit a brief and present oral argument in support of its position that

 this case has been properly removed. Sierminski v. Transouth Fin. Corp., 216. F. 3d 945, 949

 (11th Cir. 2000).

                                          Respectfully submitted,

                                          McGLINCHEY STAFFORD

                                          __/s/ Joseph A. Apatov_________
                                          Joseph Apatov, Esq.
                                          Florida Bar #93546
                                          One East Broward Boulevard, Suite 1400
                                          Fort Lauderdale, Florida 33301
                                          Telephone: (954) 356-2516
                                          Fax: (954) 252-3808
                                          japatov@mcglinchey.com
                                          dtironi@mcglinchey.com
                                          Attorneys for Defendant

 2753576.1
Case 0:20-cv-61117-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 5 of 6




                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been
 furnished, via the following manner on this 5th day of June, 2020, to the following:
 Via E-Mail

 Jason Bloch, Esq.
 3501 Glencoe Street
 Miami, FL 33133
 jebloch@att.net
 Attorney for Plaintiffs



                                              ______/s/ Joseph A. Apatov_
                                                   Joseph A. Apatov, Esq




 2753576.1
Case 0:20-cv-61117-AHS Document 1 Entered on FLSD Docket 06/05/2020 Page 6 of 6
